                                              UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF KENTUCKY
                                                      AT LOUISVILLE
                                                    (Filed Electronically)


                       CRIMINAL ACTION NO. 3:21CR-21-CHB
                       UNITED STATES OF AMERICA,                                                    PLAINTIFF,


                       vs.


                       ADDAM TURNER,                                                              DEFENDANT.



                                        DEFENDANT’S SENTENCING MEMORANDUM

                       May it Please the Court:

                             Defendant entered a plea of guilty to making an interstate threat in violation of 18

                       U.S.C. §875(c). The plea was pursuant to a Rule 11(c)(1)(C) plea agreement in which both

                       the United States and the defendant agreed as follows:

                                     Paragraph 12. That under the particular facts of this case, it is more
                             appropriate to apply the 3 level increase for official victim under U.S.S.G.
                             §3A1.2(a) rather than the 6 level increase under U.S.S.G. §3A1.2(b), making
                             the total offense level 13 and the advisory sentencing range 12 to 16 months,
                             C zone.
                                     Paragraph 11. That a sentence of 6 months imprisonment followed by
                             6 months home incarceration and a term of supervised release is the appropriate
                             disposition of the case.

                             The presentence report (PSR) applies the 6 level increase of U.S.S.G.

                       §3A1.2(b)—which the parties agree should not be applied in this case—and deems defendant



   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808
                       to have a total offense level of 15 and a criminal history category of I for an advisory

                       sentencing range of 18 to 24 months, D zone.

                              The Court should accept the plea agreement of the parties and sentence defendant to

                       a total term of 6 months imprisonment and 6 months home incarceration. This sentence,

                       followed by a term of supervised release with all of the stringent requirements, controls,

                       monitoring, and sanctions supervised release entails, is sufficient but not greater than

                       necessary to 1) provide defendant with needed correctional treatment in the most effective

                       manner; 2) protect the public from further crimes of the defendant; 3) reflect the seriousness

                       of the offense, promote respect for the law, and provide just punishment; and 4) afford

                       adequate deterrence to criminal conduct by others. 18 U.S.C. §3553(a)(2).

                                                                    Facts

                              On Christmas day in 2020, Mr. Turner participated in a Black Lives Matter caravan

                       protest in St. Matthews, Kentucky, which St. Matthews police decided to “shadow”. (DN 1

                       Complaint Affidavit, at ¶6). While the government claims that other “protestor caravans” had

                       involved “using vehicles and getting out on foot to illegally block roads, harassing vehicles

                       not involved in the protests, and engaging in other illegal activities”, there is no evidence that

                       this particular caravan engaged in such conduct. (Id., at ¶¶6, 8).

                              After witnessing “several traffic violations” by the caravan and unspecified “dangerous

                       behavior”, police executed a “traffic stop” on the caravan’s lead vehicles. (Id., at ¶8). While

                       speaking with the drivers of the stopped vehicles, officers saw Mr. Turner across the road

                       away from the immediate scene in possession of firearms. The government would have argued

   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                     2
                       at trial that defendant was observed “placing the safety of the AR-pistol into fire position then

                       placing his right index finger inside the trigger guard and onto the trigger”. Defendant would

                       have denied doing any such thing. Indeed, relevant excerpts from a video file of the encounter

                       provided to defendant by the United States in discovery (USA-001015) would have been

                       admitted into evidence at a trial1. It shows the initial confrontation between defendant and the

                       St. Matthews Police Department. The video does not show defendant threatening police with

                       his firearm—a vehicle blocks the view of defendant for a time—but police officers are shown

                       drawing their weapons, threatening defendant, and yelling at him. When the blocking vehicle

                       clears the scene, defendant is clearly shown complying with police officers’ commands with

                       his hands plainly seen being held well away from the firearm with no threatening stance or

                       aggressive conduct of any kind. An officer and the defendant are shown in conversation while

                       other officers on the scene are shown walking about seemingly unconcerned. The only people

                       shown being threatened by firearms are the unarmed protestors at whom armed police were

                       pointing their weapons in an effort to keep them back.2 The video shows that while defendant

                       is talking with police with his hands in a clearly non-threatening configuration, he is tackled,

                       tased, manhandled to the ground, and arrested.




                         1
                             Said video has been filed in the record herein. (DN 22 Reply to Response, Exhibit A).

                         2
                           The video shows police talking to defendant, but it is not at all clear what is being said or
                         by whom. A person can be heard repeatedly yelling “Put your gun down!”, but it is clearly
                         a demand being made by the person making the video, presumably one of the protestors, and
                         directed to the armed police holding the crowd at bay by gunpoint.
   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                       3
                              Three days later on December 28, 2020, Mr. Turner posted a picture on Twitter

                       portraying one of the officers with a stylized “bullseye” on his forehead and “skulls and a

                       burning anarchy symbol” in the background. (DN 10 Indictment). The government would

                       have argued at trial that the photo constituted a threat that the officer would be harmed. The

                       defendant would have argued at trial that the post was meant merely to convey that this

                       particular officer was accused of misconduct. This view would arguably have been bolstered

                       by introduction of defendant’s post the next day on Facebook which contained no threats of

                       any kind but did criticize the police at length for not following proper “rules of engagement”

                       at protests and being “dangerous to public safety” as a result. (DN 1 Complaint Affidavit ¶12).

                                                The Need for and Benefit of Compromise

                              This case was not an easy win for either side. It may very well have resulted in either

                       defendant’s conviction or acquittal. Would the jury view the picture as an explicit threat under

                       the statute or a permissible political statement of criticism?3 The United States recognized that

                       if defendant successfully convinced the Court or the jury that it was the latter, the case would

                       result in an acquittal. Likewise, defendant understood that if the Court and the jury agreed that

                       the photo was a real threat under the statute, he faced certain conviction and a substantial

                       sentence. So, the parties did what litigants routinely do in both criminal and civil cases, i.e.,

                       reached a mutually agreeable compromise resolution of the case that guaranteed the



                         3
                          As detailed in defendant’s motion to revoke detention (DN 19 Motion to Revoke Detention,
                         p. 12, Footnote 4) a significant argument can be made that defendant’s equivocal picture
                         constituted conduct much less threatening than specific threats made by political officials and
                         deemed lawful–or at least ignored–by the United States Department of Justice.
   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                       4
                       government a conviction and the defendant a sentence less than would otherwise result from

                       conviction at trial. The agreement avoids the vagaries of trial, brings finality to the case, and

                       avoids any appeal or collateral attack. As the Supreme Court recognized in Missouri v. Frye,

                       566 U.S. 134 (2012):

                              “To a large extent . . . horse trading [between prosecutor and defense counsel]
                              determines who goes to jail and for how long. That is what plea bargaining is.
                              It is not some adjunct to the criminal justice system; it is the criminal justice
                              system.” (Citation omitted).
                                      To note the prevalence of plea bargaining is not to criticize it. The
                              potential to conserve valuable prosecutorial resources and for defendants to
                              admit their crimes and receive more favorable terms at sentencing means that
                              a plea agreement can benefit both parties.

                       Id., at 144. Justice Scalia was more to the point in his typically acerbic fashion in his dissent

                       in Lafler v. Cooper, 566 U.S. 156 (2012).

                              [W]e accept plea bargaining because many believe that without it our long and
                              expensive process of criminal trial could not sustain the burden imposed on it,
                              and our system would grind to a halt.

                       Id., at 186. Relieving the burden that trying every case would impose on the criminal justice

                       system is not the only reason to accept a plea agreement. Parties seek settlement of criminal

                       cases for the same reasons litigants seek settlement of civil cases, i.e., mutually agreeable

                       compromise resolution of cases that would otherwise result in one party losing and the other

                       winning if the case were tried. Such is the case here.

                              Granted, the PSR disagrees with the stipulated offense level calculation of the parties

                       and the resulting advisory Guideline sentencing range. The difference is the application of the

                       official victim enhancement under U.S.S.G. §3A1.2. The parties are certainly cognizant of


   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                    5
                       §3A1.2(b), but agreed—as FRCrP 11(c)(1)(C) permits them to do—that it and the resulting

                       advisory sentence should not be applied in this particular case with these particular facts. This

                       may result in a sentence below that recommended by the PSR; but, just as civil cases are often

                       settled for less than the provable damages suffered by a plaintiff, criminal cases are often

                       settled for less than the otherwise applicable advisory guideline sentence. The actual amount

                       of a civil plaintiff’s provable damages is not an inflexible litmus test for the reasonableness

                       a disputed claim’s settlement. Likewise, the advisory sentencing guidelines should not be an

                       inflexible litmus test for the reasonableness of a settlement of a disputed criminal case.

                                                The Appropriate Disposition of the Case

                              In addition to settling a contested case that could very well have resulted in either

                       conviction or acquittal, the agreed upon sentence of 6 months imprisonment and 6 months

                       home incarceration followed by a term of supervised release complies with the sentencing

                       requirements of 18 U.S.C. §3553(a)(2), in that it is sufficient but not greater than necessary

                       to 1) provide defendant with needed correctional treatment in the most effective manner; 2)

                       protect the public from further crimes of the defendant; 3) reflect the seriousness of the

                       offense, promote respect for the law, and provide just punishment; and 4) afford adequate

                       deterrence to criminal conduct by others. After his release from custody in this case, the

                       stringent requirements, controls, monitoring, and sanctions of supervised release will protect

                       the public from any further crimes of defendant. Should he violate any of the terms of his

                       supervised release or evade the controls and supervision of his probation officer, he will be

                       returned to prison to serve additional time.

   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                    6
                                                                  Conclusion

                              The parties urge the Court to accept their Rule 11(c)(1)(C) plea agreement. It

                       represents the considered judgment of the attorneys for both the United States and the

                       defendant that the recommended sentence is a reasonable resolution of a disputed case that

                       either side could easily have won or lost and is sufficient but not greater than necessary to

                       comply with 18 U.S.C. §3553(a)(2).



                                                                           /s/ Scott T. Wendelsdorf
                                                                           Federal Defender
                                                                           200 Theatre Building
                                                                           629 Fourth Avenue
                                                                           Louisville, Kentucky 40202
                                                                           (502) 584-0525

                                                                           Counsel for Defendant.



                                                               CERTIFICATE

                               I hereby certify that on July 21, 2021, I electronically filed the foregoing with the clerk
                       of the court by using the CM/ECF system, which will send a notice of electronic filing to the
                       following: Joshua Judd, Assistant United States Attorney.



                                                                           /s/ Scott T. Wendelsdorf




   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                     7
